Order entered September 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00892-CV

                            DAVIS D. GILLIS, ET AL., Appellants

                                                V.

             PROVOST & UMPHREY LAW FIRM, L.L.P., ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-15198

                                            ORDER
       We GRANT appellants’ September 17, 2013 unopposed second motion for an extension

of time to file a brief. Appellants shall file their brief on or before October 7, 2013. We caution

appellants that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE